--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.2
 
WEB SITES AND DOMAIN NAME
 
ACQUISITION AND TRANSFER AGREEMENT
 
This Websites and Domain Name Acquisition and Transfer Agreement (“Agreement”)
is made and entered into as of the 27th day of May , 2008, by and between, Yusuf
Mullan located at 6565 Spinnaker Cir. Mississauga, Ontario (the "Seller") and
CrowdGather, Inc. (CrowdGather) offices located at 20300 Ventura Boulevard,
Suite 330, Woodland Hills, CA 91364 (the "Buyer") (each a “Party” or “Parties”).
 
WHEREAS, the Seller operates a certain online forum community under the url
www.ngemu.com and other domain names specifically listed in Exhibit A attached
hereto and incorporated herein by this reference (the “Business”);
 
WHEREAS, the Buyer desires to purchase and the Seller desires to sell the
Business pursuant to the terms hereof;
 
NOW THEREFORE, in consideration of the mutual covenants, terms and conditions
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged it is hereby agreed by and between
the parties as follows:
 
 
1.
Sale, Assignment and Transfer.  Subject to the provisions of this Agreement,
Buyer agrees to purchase, and Seller agrees to sell, all Seller's rights, title
and interest, to: a) the completed websites as represented by Seller (the
“Websites”), including, any and all associated software used in building the
Websites and Website users lists and Website data bases containing any Website
user or Website information; b) domain names; c) name registrations; d) any
goodwill symbolized thereby; and e) and all rights to sue for past infringement,
if any, and to receive any recoveries therefore, all as set forth on Exhibit A,
hereto and incorporated herein by this reference (the “Purchased Assets”).
Seller does hereby sell, assign, convey and transfer to Buyer and Buyer hereby
accepts, all of Seller's right, title and interest including but not limited to
all of Seller's common law rights in and to the Purchased Assets. In addition
Seller hereby sells, assigns, conveys and transfers to Buyer all data,
programming code, user or customer lists, moderator contact information and all
other information as it pertains to the operation of the Websites listed on
Exhibit A. Except as otherwise expressly set forth in Exhibit B attached hereto,
the Buyer does not assume any liabilities associated with the Business.



 
2.
Purchase Price and Costs of Transfer.  The purchase price for the Purchased
Assets will be One Hundred Seventy Thousand Dollars ($170,000.00) (“Purchase
Price”).  The Purchase Price and all other amounts owed to Seller by Buyer
pursuant to this Section 2 are to be paid on Closing pursuant to Section 5
below.



 
3.
Further Assurances.  Seller hereby covenants that it will, at any time upon
request of Buyer, execute and deliver to Buyer any new or confirmatory
instruments and do and perform (at Buyer's reasonable expense) any other acts
which Buyer may reasonably request in order to fully sell assign and transfer to
and vest in Buyer, all of Seller's right, title and interest in and to the
Purchased Assets, including, without limitation transfer of all Domain Names,
software, databases, images, trademarks and hosting agreements.

 
1

--------------------------------------------------------------------------------


 
 
4.
Covenants.  Seller further covenants that it will not, anywhere in the world,
challenge, or cause a third party to challenge, the validity and ownership by
Buyer of the Purchased Assets and will not, anywhere in the world directly or
indirectly seek to register, defend, compromise or dispute any rights in and to
the Purchased Assets.  Seller also will not, anywhere in the world, directly or
indirectly seek to register or otherwise acquire any rights in any web sites,
domain names, trade names, trademarks, service marks, or other intellectual
property assets that are or may be, or that contain portions that are or may be,
confusingly similar to the Purchased Assets.  Seller also will not use or cause
to be used any copies of the Purchased Assets.

 
 
5.
Closing.

 
 
5.1
Pre-Closing Conditions. The following are material conditions precedent to
Closing and Buyer’s release of funds from escrow:



 
(a)
Seller will introduce Buyer to the site administrator and former owner no less
than two (2) days prior to Closing for interview. Seller shall make to available
to Buyer the opportunity to speak to such parties part of its due diligence.
Buyer may, in its sole discretion, not proceed with the sale in the event that
the results of the interview are unsatisfactory.



 
(b)
Seller will disclose to Buyer which advertisers to open accounts with and Seller
will add Buyer’s advertising code to all the sites prior to transfer.



 
(c)
Seller will deliver instructions on how to use the CMS system prior to Closing
and will enable Buyer to run a test prior to Closing.



 
(d)
Seller will add Buyer Google analytics and AdSense code to the web site(s) prior
to closing.



 
(e)
Seller will facilitate the transfer of the existing server over to Buyer and put
Buyer in touch with the former owner and original developer of the web site so
we can eventually move it to Buyer’s own servers.



 
(f)
Seller will provide Buyer with all contracts being expressly assumed under
Exhibit B within two (2) days prior to Closing, if any.

 
 
5.2.
The actions to be taken by the parties hereto to close the transaction as
provided shall take place on or before June 3rd, 2008 (the "Closing Date") on
line at the office of, and via the Internet website service of, escrow.com
located at https://www.escrow.com/index.asp (“Escrow.com”). The Buyer agrees to
assume all closing costs assessed by Escrow.com. At the closing, Seller shall
first deliver to Buyer possession of all of the Purchased Assets, including
transfer of domains, and good and sufficient instruments of transfer, conveying
and transferring the Purchased Assets to Buyer, for review to verify the
Purchased Assets are properly accounted for and fully operational.  Such
determination shall be made in good faith, within a reasonable time after
delivery.  Upon effective acceptance of delivery by Buyer, Seller shall
authorize the release payment and delivery to Escrow.com of the Purchase Price
as set forth herein above. The instruments of transfer shall contain covenants
and warranties that Seller has good and marketable title in and to the assets.

 
2

--------------------------------------------------------------------------------


 
 
5.3.
Subject to delivery of the Purchased Assets by Seller to Buyer as provided in
this Section 5, Buyer shall deliver to Seller and Escrow .com shall pay to
Seller the Purchase Price. The total Purchase Price shall be payable in cash by
check or wire transfer at closing.

 
6.1           
Warranties and Representations. Seller hereby represents and warrants to Buyer
that: (a) Seller has all necessary power and authority to own, lease and operate
its Purchased Assets and to operate the Business as now being conducted; (b)
Seller has the requisite power and authority to execute, deliver, and perform
this Agreement, and when executed and delivered at Closing, will constitute a
valid and binding obligation of Seller; (c) Neither the execution, delivery or
performance of this Agreement nor the consummation of the transactions
contemplated hereby:  (i) will conflict with any provision of the organizational
charter or bylaws of Seller; (ii) will conflict with, will result in
a  violation of any applicable law or judgment; (iii) will result in a breach of
any assumed obligation, (iv) will create any lien or encumbrance upon any of the
Purchased Assets; (d) Seller has good and marketable title to all Purchased
Assets and none of the Purchased Assets is subject to any lien, encumbrance,
claim or security interest (collectively, the “Liens”); (e) The cash flow
statements, balance sheets and profit and loss statements provided to Buyer by
Seller (collectively, the “Financial Statements”) are true and correct in all
material respects and present fairly the operating income and financial
condition of Seller and its Business as of their respective dates; (f) All
returns, reports and statements relating to the Purchased Assets or to the
operation of the Business which Seller is required to file with any governmental
agency have been filed, and complied with; (g) Seller has filed or has caused to
be filed all federal, state, county, local or city tax returns affecting the
Purchased Assets or the operation of the Business which are required to be filed
by Seller, and all tax assessments and other governmental charges which are due
and payable have been timely paid; (h) There are no actions, suits, proceedings,
orders or claims pending or threatened against Seller, or pending or threatened
by Seller against any third party which relate to, or in any way affect, the
Purchased Assets or the operation of the Business; (i) Seller has complied in
all material respects with all applicable federal, state and local laws, rules,
regulations, ordinances, codes, statutes, judgments, orders and decrees in
connection with the ownership of the Purchased Assets and the operation of the
Business and that neither the ownership nor the use of the Purchased Assets
conflicts with the rights of any other person or entity; (j) Seller has no
contingent liabilities or other liabilities outside the ordinary course of
business; (k) The books and other records of the Seller relating to the Business
are true, correct and complete in all material respects; (l)The Purchased Assets
include all Purchased Assets used or useful in connection with the operation of
the Business as currently operated; (m) Upon the consummation of the
transactions contemplated hereby, Seller will transfer good and valid title to
the Purchased Assets free and clear of any Liens; (n) The Purchased Assets will
be fit for their intended purposes and be fully functional as represented prior
to the Closing; (o) Since Buyer’s inspection of the Purchased Assets, there has
not been and will not be in the foreseeable future any material damage,
destruction, change or loss of any kind or have had a material adverse effect
with respect to the Purchased Assets; (p) No insolvency proceedings of any
character, voluntary or involuntary, affecting the Purchased Assets are pending;
(q) There are no existing agreements with, options or rights of, or commitments
to any person, other than to Buyer, to acquire any of the Purchased Assets or
any interest therein; (r) There are no material omissions or untrue statements
contained in this Agreement which are misleading; and (s) All representations
and warranties made by Seller shall survive the Closing.

 
3

--------------------------------------------------------------------------------


 
 
7.
Miscellaneous.



 
7.1.
Assignment.  Neither this Agreement nor any right or obligation under this
Agreement is assignable in whole or in part by any Party without the prior
written consent of the other Parties and any attempted assignment without such
consent shall be null and void and of no force or effect.



 
7.2.
Complete Agreement. This Agreement, including any and all Schedules and
attachments to this Agreement, which are hereby incorporated by reference into
this Agreement, constitutes the complete and integrated understanding of the
Parties with respect to the subject matter of this Agreement and supersedes all
prior understandings and agreements, whether written or oral, with respect to
the same subject matter.



 
7.3.
Amendments.  This Agreement may only be amended by a written agreement duly
signed by persons authorized to sign agreements on behalf of each Party.



 
7.4.
Notices. All notices, demands, requests, or other communications which may be or
are required to be given or made by any Party to the other Party pursuant to
this Agreement shall be in writing and shall be hand delivered, mailed by
first-class registered or certified mail, return receipt requested, postage
prepaid, or delivered by overnight air courier addressed as provided on the
first page of this Agreement.



 
7.5.
Governing Law and Jurisdiction.  The interpretation and construction of this
Agreement, to the extent the particular issue is controlled by state law, shall
be governed by and construed in accordance with the Laws (but not including
choice of law provisions) of the State of California. The state and federal
courts located in Los Angeles, CA shall have exclusive jurisdiction to
adjudicate all disputes between the parties concerning the subject matter
hereof.



 
7.6.
Counterparts.  To facilitate execution, this Agreement may be executed in as
many counterparts as may be required.  It shall not be necessary that the
signature of or on behalf of each Party appears on each counterpart, but it
shall be sufficient that the signature of or on behalf of each Party appears on
one or more of the counterparts.  All counterparts shall collectively constitute
a single agreement.  A facsimile copy or other reliable reproduction of this
Agreement shall be deemed an original.

 
 
7.7.
Benefits; Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the respective Parties and their permitted assigns and successors in
interest.



 
7.8.
Indemnification.   Seller shall indemnify, defend and hold Buyer harmless from
all liabilities, costs, expenses, damages, and penalties (including, without
limitation, reasonable attorneys’ fees) arising from Seller’s breach of the
warranties set forth in this Agreement.



4

--------------------------------------------------------------------------------


 
 
7.9.
Attorneys’ Fees.  The prevailing party in any dispute concerning this Agreement
shall be entitled to recover reasonable attorneys’ fees incurred as a result of
defending or prosecuting the claim, as the case may be.

 
IN WITNESS WHEREOF the parties execute this Agreement as of the day and date
first above written.
 

SELLER:                   YUSUF MALLAN                  
By:
   
 
 

 

BUYER:                   CROWDGATHER, INC.                  
By:
   
 
 
Sanjay Sabnani
CEO
   
 
 

 
5

--------------------------------------------------------------------------------


 
EXHIBIT A
 
Description of the Purchased Assets
 
 
A.            
The following completed Websites associated with the Business including, without
limitation, any and all associated software used in building the Websites,
content posted therein, and Website users lists and Website data bases
containing any Website user or Website information, including, without
limitation personally identifiable information regarding the Websites’ users and
participants:

 
 www.ngemu.com and www.pcxs.net
 
B.            
The following Domain Names:

 
 Seller owns the following domains that are the subject of the sale to Buyer
CrowdGather:
 
 aldostools.com
 ngemu.com
 emuforums.com
 psxemu.com
 pcsx.net

6

--------------------------------------------------------------------------------


 
EXHIBIT B


Assumed Obligations


NONE
 

